Citation Nr: 0116414	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.  00-24 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to VA compensation benefits for residuals of 
cataract surgery of the left eye under the provisions of 
38 U.S.C.A. § 1151 (West 1991).



REPRESENTATION

Appellant represented by:  Disabled American Veterans 



INTRODUCTION

The veteran served on active duty from October 1949 to 
February 1951.  This matter comes on appeal from an April 
2000 decision by the Oakland VA Regional Office.

FINDINGS OF FACT

Any residual disability following left eye cataract surgery 
in June 1995 was reasonably foreseeable and was not the 
result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA. 


CONCLUSION OF LAW

VA compensation benefits for residuals of cataract surgery of 
the left eye under the provisions of 38 U.S.C.A. § 1151 are 
not warranted.  38 U.S.C.A. §§ 1151, 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Legal Criteria

Compensation shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in the same 
manner as if such additional disability or death were 
service-connected. For purposes of this section, a disability 
or death is a qualifying additional disability or qualifying 
death if the disability or death was not the result of the 
veteran's willful misconduct and-- 
(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was-- 
(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or 
(B) an event not reasonably foreseeable; or 
(2) the disability or death was proximately caused by the 
provision of training and rehabilitation services by VA.
38 U.S.C.A. § 1151.


Facts

The veteran maintains that he developed blurring and watering 
of the left eye following cataract surgery at the San 
Francisco VA Medical Center (VAMC) in June 1995. He contends 
that the orderly returning him to his room following surgery 
bumped his gurney into a wall. He adds that he experienced a 
great deal of pain after this incident, which he believes 
caused the retinal detachment that required further surgery. 

VA medical records discloses that, due to progressive loss of 
vision in the left eye due to a cataract, the veteran 
underwent intracapsular cataract extraction and anterior 
chamber intraocular lens placement at the VAMC on June 30, 
1995. The veteran was said to have tolerated the procedure 
well. Subsequent VA medical records make no mention of the 
claimed incident involving the veteran's gurney.

On July 17, 1995, the left anterior chamber intraocular lens 
was removed at the VAMC due to dislocation. No reference was 
made to possible causes of the dislocation. 

In April 2000, an opinion regarding the question at issue was 
obtained by a VA physician, a Diplomate of the American Board 
of Surgery. It was his opinion that the veteran did not 
acquire additional disability as a result of VA treatment 
because in 1985 he had sustained two areas of retinal 
detachment. Prior to the left eye cataract surgery it had 
been explained to the veteran that the impaired vision of his 
left eye was only partly due to aphakia and that visual 
acuity might be limited because of his history of prior 
retinal detachment. The physician added that the role of the 
alleged bump to the veteran's gurney dislodging the implanted 
lens was unknown. Dislocation of the lens after surgery was 
said to be an occasional recognized complication of cataract 
surgery.

In a letter dated in June 2000, Tamara C. Suslov, M.D., noted 
the incident allegedly involving the veteran's gurney 
following the surgical procedure in June 1995. She also 
commented that the veteran needed repeat surgery because of 
dislocation of the lens implant. The left eye reportedly 
never had recovered to the precataract surgery level. 


Analysis

Initially, the Board observes that the veteran has not 
submitted corroborating evidence by others who personally 
were present when his gurney allegedly struck a wall at the 
time he was being returned to his room following surgery in 
June 1995. Nevertheless, whether this incident occurred or, 
if so, the severity of this incident are not determinative. 
Although the veteran contends that this incident caused the 
detachment of the intraocular lens implanted in June 1995 and 
thus necessitated additional surgery and additional left eye 
complications, statements prepared by lay persons ostensibly 
untrained in medicine cannot constitute competent medical 
evidence A layperson can certainly provide an eyewitness 
account of an appellant's visible symptoms.  Layno v. Brown, 
5 Vet. App. 465, 469 (1994).  However, the capability of a 
witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge.  For the most part, a witness qualified as 
an expert by knowledge, skill, experience, training, or 
education must provide medical testimony.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The record does 
not show that the appellant possesses the requisite expertise 
to render a medical opinion in this case.  

The statement provided by Dr. Suslov refers to the claimed 
gurney incident, but does not attribute the veteran's need 
for further surgery and subsequent left eye problems to this 
incident. No medical opinion or other competent medical 
evidence to support the possible relationship between the 
gurney incident and dislocation of the left eye lens implant 
has been presented. Further, the VA physician who reviewed 
the case in April 2000 determined that the role of the 
alleged bump to the veteran's gurney dislodging the implanted 
lens was unknown and pointed out that dislocation of the lens 
after surgery is an occasional recognized complication of 
cataract surgery. 

Although Dr. Suslov and the physician apparently disagree as 
to whether the veteran acquired additional disability after 
the June and July 1995 surgeries, neither physician 
identifies any act of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA which resulted in additional left eye 
disability. Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for benefits under 38 U.S.C.A. §§ 1151, 5107.   
 

VCAA

Recent legislation, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  In pertinent part, the new law provides 
that the Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  

In this case, the Board concludes that VA has fully met its 
statutory obligations to the veteran under the VCAA.  The 
veteran has identified no additional pertinent evidence which 
the RO has not yet attempted to obtain.  After a review of 
the record, the Board find that there is sufficient evidence 
to render an equitable decision on his claim.  Moreover, 
given the facts of this case, the Board further finds that no 
reasonable possibility exists that any further assistance to 
the veteran would aid in substantiating his claim.  In view 
of the foregoing, the Board finds that all required notice 
and development action specified in this new statute has been 
completed during the pendency of the current appeal and that 
VA has fully satisfied its obligations to the veteran under 
the VCAA. 38 U.S.C.A. §§ 1151, 5107.



ORDER

Entitlement to VA compensation benefits for residuals of 
cataract surgery of the left eye under the provisions of 
38 U.S.C.A. § 1151 is denied.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

